DETAILED ACTION
The following Office action concerns Patent Application Number 16/487,961.  Claims 1-12 are pending in the application.
The applicant’s amendment filed February 16, 2021 has been entered.
The previous grounds of rejection of claims 1-12 under 35 USC 112 are withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-12 under 35 USC 103 over Nomura in view of Cerny is maintained in this action and discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. § 112(b) because the limitation “holes contained in the composite oxide become charge carriers” is indefinite.  It is unclear if this limitation requires the oxide to contain holes or charge carriers.  It is unclear if this limitation relates to a method of using the oxide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Nomura (US 2016/0218223) in view of Cerny et al (J. Mineralogical Assoc. of Canada, Vol. 26, 1988, pp. 889-898, included in the applicant’s IDS). 
Nomura teaches a semiconductor device comprising a p-type semiconductor material including the composite oxide SnNb2O6 (abstract; par. 80-81).  The semiconductor material is crystalline (par. 88).  The semiconductor material is doped with additional metals including tungsten (par. 31).  The amount of dopant includes 1 atomic % (par. 73).  The holes in the semiconductor material are charge carriers (par. 74).
Nomura does not teach that the SnNb2O6 semiconductor material has a foordite crystal structure.  Nomura does not teach a ratio of Sn+4/(Sn+2 + Sn+4) for the material.
2O6 has a foordite crystal structure (abstract).  The Sn in the foordite material is mostly Sn+2, but it also contains a minor quantity of Sn+4 of less than 3 % of the total tin (Sn+4 + Sn+2) content (p. 893).  In view of the teaching of Cerny, a person of ordinary skill in the art would have reasonably expected the SnNb2O6 material of Nomura to have foordite crystal structure and to contain an amount of Sn+4 of less than 3 % (0.03) of the total tin (Sn+4 + Sn+2) content.  The prior art range of less than 0.03 encompasses the claimed range of 0.006-0.013.  The claimed range is obvious in view of the prior art range.
Response to Arguments
The applicant argues that the cited references do not teach the claimed amount of Sn+4/(Sn+2 + Sn+4).  However, Cerny teaches an amount of Sn+4/(Sn+2 + Sn+4) of less than 3 % (0.03), which encompasses the claimed range of 0.006-0.013.  Therefore, the claimed range is obvious in view of the prior art range.
The applicant argues that the cited references do not teach that holes in the oxide become charge carriers.  However, Nomura et al teaches that holes in the semiconductor material are charge carriers (par. 74).
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 26, 2021